Citation Nr: 0415717	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  04-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, granting service 
connection for tinnitus associated with bilateral hearing 
loss and assigning a 10 percent schedular evaluation 
therefor, effective from February 19, 2003.  An appeal 
alleging entitlement to separate, schedular 10 percent 
disability ratings for bilateral tinnitus was initiated in 
November 2003.

Pursuant to the veteran's May 2004 motion, this matter has 
been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA subsequently issued regulations to 
implement the provisions of the VCAA, which are now codified, 
in part, at 38 C.F.R. § 3.159 (2003).  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in January 2003, after 
enactment of the VCAA.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held, 
however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet.App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet.App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  The Board notes in this regard that 
it is not clear from the available evidence whether the 
veteran has bilateral tinnitus, and his representative has 
asked that the appeal be remanded to the RO to obtain a 
medical examination and opinion.  As will be shown below, 
however, even if the veteran has bilateral tinnitus, evidence 
of such could not change the outcome of the appeal.  VA has 
no further duty, therefore, to notify him of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet.App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his military 
service.  In an August 2003 rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
rating for such disorder pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective from February 19, 2003.  
Although the medical evidence does not establish that the 
veteran has bilateral tinnitus, or tinnitus in both ears, his 
representative has asserted that that is the case.  For the 
purpose of addressing the representative's arguments, but 
without so finding, the Board will assume that the veteran 
does experience bilateral tinnitus.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  Citing Karnas v. Derwinski, 1 Vet.App. 
308 (1991), the representative asserts that because the 
veteran's claim for separate ratings predates the change in 
the law effectuated as of June 2003, the Board must apply the 
law in effect prior to June 2003, which did not expressly 
prohibit the assignment of separate ratings.

In Karnas, the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma, 341 F.3d at 1328-29, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  Although the representative asserts 
that the holding in Kuzma applies only to application of the 
VCAA, the Federal Circuit's decisions leading up to the 
decision in Kuzma clearly show that it was the intent of the 
Federal Circuit to overrule the holding in Karnas as it might 
be applied to any change in a statute or regulation.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The change to Diagnostic Code 6260 effective in June 2003 did 
not provide for retroactive application.  See Schedule for 
Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet.App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-03, 
69 Fed. Reg. 25178 (2004).  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  The veteran's 
representative contends, however, that VAOPGCPREC 2-03 is not 
applicable to the instant appeal because the General Counsel 
failed to address in that opinion the applicability of 38 
C.F.R. § 4.25(b).  The Board will, therefore, separately 
address that issue.

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet.App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus.  Citing The Merck Manual 
665 (17th ed. 1999).  VA also discussed the nature of 
tinnitus in the proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).  
....

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  

It further states that damage in the inner ear may 
be a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

The representative further contends that, pursuant to the 
phrase in 38 C.F.R. § 4.25(b) "except as otherwise 
provided," a single rating for multiple manifestations of 
the same disease entity can be applied only if the diagnostic 
code so specifies.  For instance, some of the diagnostic 
codes pertaining to the feet provide that the same rating 
applies regardless of unilateral or bilateral involvement.  
The Board notes, however, that that lack of distinction 
applies to disabilities warranting the minimum 10 percent 
rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2003), provides a 30 percent rating for 
the complete loss of one auricle, and a 50 percent rating for 
the complete loss of both auricles.  None of the remaining 
diagnostic codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the arguments of the 
veteran's representative are without merit, and the claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  


ORDER

The claim of entitlement to separate, schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



